The opinion of the court was delivered by
Yan S ycicel, J.
This writ certifies into this court the judgment of a justice of the peace against Jacoby, the prosecutor, for a claim upon book account.
The defence relied upon by the prosecutor in the court below and here is that there is no sufficient state of demand-
It appeared on the trial below that it was the custom in the business transacted between the parties to mark and designate all the goods purchased by the prosecutor with and by a particiliar lot number, known and understood by vendor and vendee. The goods in this case were sold and charged to the customer by such lot numbers. The number on the invoice, designating the article sold and purchased, corresponds to and is identical with the number on the package in which the goods are contained.
The state of demand therefore fully informed the prosecutor of the kind of goods charged to him and the price demanded, and it was property held by the trial justice to he *86sufficient. It serves all the purposes for which a state of demand is required.
The judgment below should be affirmed, with costs.